challenged ruling would not be appealable. Accordingly, as we lack
                jurisdiction, we
                            ORDER this appeal DISMISSED. 1




                                                         Parraguirre


                                                                                    , J.




                cc: Hon. Kerry Louise Earley, District Judge
                     Donald Richard Childs, II
                     Boyack & Beck
                     Eighth District Court Clerk




                     'In light of this order, appellant need not file the proper person
                appeal statement.

SUPREME COURT
        OF
     NEVADA
                                                   2
(0) 1947A